Citation Nr: 0817201	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1979 to March 
1980 and from February to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In July 2007, the Board remanded the 
case to the RO via the Appeals Management Center (AMC) in 
order to obtain a VA examination.

Although the veteran has not filed a formal claim on the 
issue, he has contended that he has tinnitus.  This issue is 
referred to the RO for appropriate adjudication.


FINDINGS OF FACT

1.  The veteran did not have sensorineural hearing loss in 
either ear to a degree of 10 percent within one year of 
separation from active military service.

2.  There is no competent and persuasive evidence 
establishing a medical nexus between any in-service noise 
exposure and the claimed bilateral hearing loss disability.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In this case, the evidence does not support entitlement to 
service connection for bilateral hearing loss.

There was no diagnosis of hearing loss in service.  The 
veteran complained of an inability to hear in March 1980 and 
was diagnosed with otitis media and otitis externa.  On the 
authorized audiological evaluation in September 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
15
LEFT
15
10
15
20
15


The veteran does not have a current diagnosis of hearing loss 
that satisfies the VA standard set forth in 38 C.F.R. § 
3.385.  Pursuant to the Board's July 2007 remand, the veteran 
underwent a VA examination in January 2008.  The VA 
examiner's diagnosis indicated an unknown level of hearing 
loss.  The veteran told the testing technician that he could 
not hear the pure tones or the words during the speech 
recognition testing due to the loudness of his tinnitus.  The 
examination showed middle ear function within normal limits.  
Poor inter-test consistency suggested unreliable results.  
The otoacoustic emissions test showed hearing thresholds in 
both ears should be 35dB or better from .75kHz to 4kHz.  Pure 
tone thresholds obtained during subjective testing were much 
worse and deemed inaccurate.  The VA examiner concluded she 
could not offer an opinion as to whether military service 
caused hearing loss without resort to speculation because of 
the unreliability of test results.  She reached this 
conclusion after also considering test results from 2004 and 
2005.  It was noted that a private audiogram was conducted in 
October 2004 and the examiner concluded hat the result were 
unreliable, stating that there was poor agreement between 
general observation and the test result and that the veteran 
was able to hear and understand conversation without visual 
cues at a lower level than the obtained thresholds.  It was 
also noted that a September 2005 VA audiogram showed a mild 
hearing loss, but the reliability was deems to be fair. 

The Board has considered all the evidence of record and 
concludes that service connection for bilateral hearing loss 
must be denied.  Although the January 2008 examiner noted 
that a September 2005 VA audiogram showed a mild hearing 
loss, that VA examiner, after a review of all pertinent 
medical evidence,  was unable to make a conclusion regarding 
the etiology of the veteran's hearing loss because of the 
veteran's inconsistency and unreliability of the veteran's 
responses during testing.  Significantly, there is no medical 
opinion of record linking the claimed hearing loss to 
service.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with the 
claim on appeal.  The Board does not doubt the sincerity of 
the veteran's belief that he has current bilateral hearing 
loss as a result of his military service.  However, this 
claim turns on the question of the etiology of the disability 
for which service connection is sought, a medical matter.  As 
a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative (persuasive) opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
As such, the veteran's assertions as to the origins of his 
current bilateral hearing loss have no probative value.

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as 
competent and persuasive evidence does not support the claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in November 2001 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim and by conducting VA 
examinations.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  However, there is 
no prejudice to the appellant, as his claim for service 
connection is being denied.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Hence, issues concerning the 
disability evaluation and the effective date of the award do 
not arise in this instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records.  The veteran was also 
examined in connection with this claim.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
KAREN ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


